DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered.

Response to Amendment
The Amendment filed 04/12/2021 has been entered. Claims 1, 10, 19 and 28 have been amended. Claims 2, 11, 20, 29 and 37-40 have been canceled. Claims 1, 3-10, 12-19, 21-28 and 30-36 are pending in the application. 

Response to Arguments
Applicant's arguments filed 04/12/2021, have been fully considered and entered but they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-10, 16-19, 25-28 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Sze et al. (US 20130177069 A1), hereinafter Sze, in view of NGUYEN et al. (US 20140362925 A1) hereinafter NGUYEN and further in view of Sole et al. (Joel Sole, Rajan Joshi, Nguyen Nguyen, Tianying Ji, Marta Karczewicz, Gordon Clare, Felix Henry, and Alberto Duenas, “Transform Coefficient Coding in HEVC”, IEEE TRANSACTIONS ON CIRCUITS AND SYSTEMS FOR VIDEO TECHNOLOGY, VOL. 22, NO. 12, DECEMBER 2012) hereinafter Sole.
Regarding claim 1,
Sze teaches a method of decoding video data [0010], the method comprising: 
determining a threshold number of regular coded bins for a first decoding pass (The bin count is then compared 1108 to a threshold.  In some embodiments, the value of the threshold, i.e., the number of bins to be generated before enabling high throughput mode [0097]; Fig. 11); 
for a first set of coefficients, context decoding syntax elements of a coefficient group until the threshold number of regular coded bins is reached, wherein the context decoded syntax elements comprise one or more significance flags, one or more parity level flags, and one or more first flags, wherein each of the one or more significance flags indicate if an absolute level for a coefficient is equal to zero, each of the one or more parity level flags indicates if a coefficient has an absolute level that is even or odd, and each of the one or more first flags indicates if a coefficient has an absolute level that is greater than 2 (several syntax elements are assumed for signaling transform 
coefficient values [0088]); 
in response to reaching the threshold number of regular coded bins, for a second set of coefficients, bypass decoding additional syntax elements ([0097]-[0098]; Fig. 11)
determining values for the first set of coefficients of the transform unit based on the context decoded syntax elements; and determining values for the second set of coefficients of the transform unit based on the additional syntax elements ([0088]).  
Sze did not explicitly teach for a coefficient of a set of coefficients, deriving a value for a Rice parameter based on a sum of absolute values of neighboring coefficients to the coefficient; determining, based on the value for the Rice parameter, a variable threshold for switching between bypass decoding a value for the coefficient using Golomb-Rice coding and bypass decoding the value for the coefficient using Exponential-Golomb coding; and based on the variable threshold, determining whether to bypass decode the value for the coefficient using Golomb-Rice coding or bypass decode the value for the coefficient using Exponential-Golomb coding.
NGUYEN teaches for a coefficient of a set of coefficients, deriving a value for a Rice parameter based on a sum of absolute values of neighboring coefficients to the coefficient (Rice parameter may be derived based on the sum of the neighboring coefficients [0129] [0229]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of NGUYEN to the teachings of Sze. The motivation for such an addition would be achieving a high coding efficiency, while marinating low complexity of transform coefficient coding (NGUYEN [0006][0007]).
The combination of Sze and NGUYEN did not explicitly teach determining, based on the value for the Rice parameter, a variable threshold for switching between bypass decoding a 
Sole teaches determining, based on the value for the Rice parameter, a variable threshold for switching between bypass decoding a value for the coefficient using Golomb-Rice coding and bypass decoding the value for the coefficient using Exponential-Golomb coding; and based on the variable threshold, determining whether to bypass decode the value for the coefficient using Golomb-Rice coding or bypass decode the value for the coefficient using Exponential-Golomb coding (Section VI. B. Remaining Absolute Level, P. 1771; Table V; Fig. 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Sole to the teachings of Sze and NGUYEN. The motivation for such an addition would be to allow for greater efficiency (Sole: Section VI. B. Remaining Absolute Level, P. 1771).

Regarding claim 7,
The combination of Sze and NGUYEN and Sole teaches all the limitations of claim 1, as outlined above.
Sze further teaches wherein context decoding the syntax elements of the coefficient group comprises performing context-adaptive binary arithmetic “CABAC” decoding to decode the syntax elements of the coefficient group ([0008] [0045]).  

Regarding claim 8,
The combination of Sze and NGUYEN and Sole teaches all the limitations of claim 1, as outlined above.
Sze further teaches wherein context decoding syntax elements of a coefficient group until the threshold number of regular coded bins is reached comprises: determining that the threshold number of regular coded bins has been reached while coding a syntax element for a coefficient of the first set of coefficients; context decoding one or more remaining syntax elements for the coefficient of the first set of coefficients ([0088], [0097]-[0098]; Fig. 11).  

Regarding claim 9,
The combination of Sze and NGUYEN and Sole teaches all the limitations of claim 1, as outlined above.
Sze further teaches determining a decoded transform block based on the values for the first set of coefficients and the values for the second set of coefficients ([0088]); adding the decoded transform block to a prediction block to determine a reconstructed block; performing one or more filtering operations on the reconstructed block to determine a decoded block of video data; and outputting a decoded picture of video data that includes the decoded block of video data ([0068]-[0074]; Fig. 6).  

Regarding claims [10 and 16-18] “encoder method”, [19 and 25-27] “decoder device” and [28 and 34-36] “encoder device”, are rejected under the same reasoning as claims [1 and 7-9] “decoder method”, where Sze teaches encoder/decoder method/apparatus (Sze [0008]-[0010]; Figs. 5 and 6).  

s 3-6, 12-15, 21-24 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Sze, in view of NGUYEN and Sole, and further in view of Karczewicz et al. (US 20150016537 A1) hereinafter Karczewicz.
Regarding claim 3,
The combination of Sze and NGUYEN and Sole teaches all the limitations of claim 1, as outlined above.
Sze did not explicitly teach determining the value for the Rice parameter from a look up table.  
Karczewicz teaches determining the value for the Rice parameter from a look up table (determining the initial value of the Rice parameter according to a different function or according to a stored “look-up” table [0030]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Karczewicz to the teachings of Sze and NGUYEN and Sole. The motivation for such an addition would be obvious alternative of using function or using lookup table (Karczewicz [0030]).

Regarding claim 4, is rejected under the same reasoning as claim 3, where NGUYEN further teaches determining the value for the Rice parameter based on a sum of values of coefficients in a neighborhood around the coefficient of the set of coefficients (NGUYEN [0229][0105][0106]; Fig. 9).  The motivation for such an addition would be achieving a high coding efficiency, while marinating low complexity of transform coefficient coding (NGUYEN [0006][0007]).

Regarding claim 5,
The combination of Sze and NGUYEN and Sole and Karczewicz teaches all the limitations of claim 4, as outlined above.
Sze did not explicitly teach the neighborhood comprises five coefficients.  
NGUYEN teaches the neighborhood comprises five coefficients (NGUYEN [0105][0106][0109]; Fig. 9).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of NGUYEN to the teachings of Sze and Sole and Karczewicz. The motivation for such an addition would be achieving a high coding efficiency, while marinating low complexity of transform coefficient coding (NGUYEN [0006][0007]).

Regarding claim 6,
The combination of Sze and NGUYEN and Sole and Karczewicz teaches all the limitations of claim 5, as outlined above.
Sze did not explicitly teach the five coefficients comprise three coefficients adjacent to the coefficient of the set of coefficients.   
NGUYEN teaches the five coefficients comprise three coefficients adjacent to the coefficient of the set of coefficients (NGUYEN [0105][0106][0109]; Fig. 9).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of NGUYEN to the teachings of Sze and Sole and Karczewicz. The motivation for such an addition would be achieving a high coding efficiency, while marinating low complexity of transform coefficient coding (NGUYEN [0006][0007]).

Regarding claims [12-15] “encoder method”, [21-24] “decoder device” and [30-33] “encoder device”, are rejected under the same reasoning as claims [3-6] “decoder method”, where Sze teaches encoder/decoder method/apparatus (Sze [0008]-[0010]; Figs. 5 and 6).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422.  The examiner can normally be reached on Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419